Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This action is in response to the correspondence filed 12/31/2018.
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
As to claim 19, the claim does not fall within at least one of the four categories of patent eligible subject matter because the claim comprises only a copy of a blockchain and a blockchain agent, each interpreted as software, and therefore the claims are drawn to only software per se.
As to claim 20, the claim does not cure the deficiency of claim 19 and is rejected under 35 USC § 101 for its dependency upon claim 19.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 9, 11, 15 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0373472 to Smith et al. (hereinafter Smith).
As to claims 1, 11 and 19, Smith teaches a non-transitory computer-readable medium whose contents, when executed by a computing system associated with a network, causes the computing system to perform a method, the method comprising: receiving, at a home automation hub, a request from an unknown loT device to connect to the home automation hub (paragraph 312, request access to IoT hub), wherein the home automation hub provides a network to multiple internet of things (loT) devices within a room or building (paragraph 274, 277, 295 and 305, IoT hub enables network connection for IoT devices within homes, buildings, by floor, offices etc.); performing, by the home automation hub, a blockchain operation to determine whether the IoT device is to be connected to the home automation hub (paragraph 334, code stored within a block within a blockchain and the smart contract is used to determine rules, policy and also what block need on the blockchain the IoT devices needs to utilize), wherein the blockchain operation is performed by a software agent of the home automation hub (paragraph 282, blockchain, contract and policy engines of the IoT hub/gateway which perform the various blockchain operations), wherein the agent is configured to operate as a node of a blockchain (paragraph 273 and 279, wherein the hub/gateway publishes data to the blockchain and the ability to be a blockchain node), and wherein the blockchain tracks transactions associated with the network and is managed by the network (paragraphs 272 and 273, streams of data from the IoT devices and preferences including privacy policies are stored on the blockchain in the blockchain network); and determining, based on an outcome of the blockchain operation, whether to allow the request from the unknown loT device to connect to the home automation hub (paragraphs 305 and 312 allowing communication based on the smart contracts).
As to claims 5 and 15, Smith teaches wherein the unknown loT device has never previously connected to the home automation hub (paragraph 312, the instance where the device is unknown as opposed to known but with no policy or smart contract associated with it).
As to claim 9, Smith teaches wherein the unknown loT device is a smart home device (paragraph 80, wherein each transaction block contains: Block ID, Previous Hash, Data Hash, Timestamp, Transaction ID List, Actions (1 . . . n), Chaincode ID, Chaincode proposal, Response (r/w set, events, success or failure), Endorsers. As each block contains the previous hash and its own hash, the blocks are inherently ordered and immutable once known/distributed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of US 2020/0118131 to Diriye et al. (hereinafter Diriye).
As to claims 2 and 12, Smith teaches wherein determining whether to allow the request from the unknown loT device to connect to the home automation hub includes: allowing the IoT device to connect to the home automation hub and access services associated with the defined one or more access privileges provided by the home automation hub (paragraphs 305 and 312 allowing communication based on the smart contracts).
Smith does not explicitly teach identifying within the request a smart contract object that defines one or more access privileges for the IoT device with respect to services provided by the home automation hub.
However, Diriye teaches identifying within the request a smart contract object that defines one or more access privileges for the IoT device with respect to services provided by the home automation hub (paragraphs 5 and 77, smart contract identifier within the request).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Smith to include the smart contract identifier within the request as taught by Diriye in order to improve the efficiency of locating the smart contract associated with the request.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of US 8,918,645 to Evans et al. (hereinafter Evans).
As to claims 4 and 14, Smith does not explicitly teach wherein determining, based on an outcome of the blockchain operation, whether to allow the request from the unknown loT device to 
However, Evans teaches determining that the request includes a private key that verifies the unknown loT device is an authorized device to be connected to the home automation hub under a public cryptography system established by the home automation hub (Col 18, line 61 to Col 19, line 8 and claim 1, wherein the access request from any device is interpreted as the unknown device as it is not known to the system and a private secure key is received).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Smith with the access method as taught by Evans in order to determine the identity of the requestor ensuring the access request is not by an unauthorized user therefore increasing the overall security of the system.

Claims 7, 8, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of US 2019/0058697 to Chang et al. (hereinafter Li).
As to claims 7 and 17, Smith teaches the agent of the home automation hub configured to operate as the node associated with the blockchain (paragraph 273 and 279, wherein the hub/gateway publishes data to the blockchain and the ability to be a blockchain node). Smith does not teach wherein the home automation hub includes a Javascript script that acts as the agent.
However, Chang teaches the home automation hub includes a Javascript script that acts as the agent (paragraph 76, software or service modules interacting with a blockchain node can be implemented using JavaScript).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Smith with the software or service modules being 
As to claim 8, Chang teaches wherein a Javascript script of the unknown loT device and associated with the blockchain transmits the request to connect to the home automation hub; and wherein the JavaScript script performs a transaction on the blockchain network associated with the request to connect to the home automation hub (paragraph 76, software or service modules interacting with a blockchain node can be implemented using JavaScript).
As to claim 20, Chang teaches wherein the blockchain agent is implemented as a Node.js object of the home automation hub, and wherein the one or more IoT devices include Node.js objects that transmit messages from the one or more IoT devices to the Node.js object (paragraph 76, software or service modules interacting with a blockchain node can be implemented using JavaScript, wherein the JavaScript includes the Node.js object).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of US 2019/0104196 to Li et al. (hereinafter Li).
As to claim 10, Smith does not explicitly teach performing a transaction to the blockchain that includes a hash of a previous block in the blockchain, a timestamp for the transaction, and transaction data that identifies the IoT device has been authorized to connect to the home automation hub.
However, Li teaches performing a transaction to the blockchain that includes a hash of a previous block in the blockchain, a timestamp for the transaction, and transaction data that identifies the IoT device has been authorized to connect to the home automation hub (paragraph 80).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Smith with the transaction information as taught by Li .

Allowable Subject Matter
Claims 3, 6, 13, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM CRIBBS whose telephone number is (571)270-1566. The examiner can normally be reached Monday-Friday 930a-330p; 430p-630p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

MALCOLM . CRIBBS
Examiner
Art Unit 2497



/MALCOLM CRIBBS/Primary Examiner, Art Unit 2497